Citation Nr: 0708423	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that continued a 50 percent disability 
evaluation for PTSD.  

The veteran presented testimony at a personal video 
conference hearing in October 2006 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's symptoms and manifestations of 
PTSD result in occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. 1155, 5107(a) (West 
2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005; and a 
rating decision in March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the statement of the case 
issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Increased rating for PTSD

This appeal arises from the veteran's dissatisfaction with 
the 50 percent rating for PTSD.  He claims that the current 
rating does not adequately reflect the severity of his 
condition.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  A 50 percent disability evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

In a rating decision in September 2003 the veteran was 
granted entitlement to service connection for PTSD which was 
related to his combat experiences during military service.  A 
30 percent disability evaluation was assigned effective from 
June 13, 2003, and subsequently increased to a 50 percent 
evaluation effective from June 13, 2003.  An August 2003 VA 
examination showed moderate social and industrial impairment.  

In December 2004, the veteran sought an increase and claimed 
that his PTSD had worsened.  He claimed that he had more 
nightmares and at times hit his wife thinking she was the 
enemy.  He nervously picked at his fingernails, was quick 
tempered, was angry and upset when he talked about the war or 
when he saw war movies on television, and was depressed about 
the way he was treated when he returned to the United States.  

VA outpatient treatment notes show that the veteran is 
followed in the Mental Health Clinic for his symptoms of 
PTSD.  At a scheduled appointment in October 2004 the veteran 
was casually groomed, alert, oriented times four, and verbal.  
He had good eye contact and blunted affect.  He reported 
retiring one year earlier after bilateral knee surgery and 
sought treatment for his PTSD symptoms at that time.  He 
slept well overall but reported having nightmares which had 
components of combat and had intrusive thoughts daily.  He 
felt depressed much of the time.  He denied suicidal or 
homicidal ideations.  He requested an evaluation of his 
medications.    

At a VA consultation in January 2005 via telemedicine the 
veteran described symptoms of anxiety.  He denied panic 
attacks or obsessive thoughts, auditory or visual 
hallucinations or paranoia.  Clinical findings were that the 
veteran was well dressed and groomed.  He engaged well with 
the examination and had good eye contact.  His mood was 
euthymic, affect was full range and appropriate to content, 
and speech was normal.  His thought process was linear and 
content revealed no delusions.  He had no hallucinations, 
suicidal or homicidal ideations, obsessions, or compulsions.  
His cognition was intact and sensorium was clear.  The 
impression was that the veteran's PTSD symptoms appeared to 
be mostly in remission.  His mood symptoms also were well 
controlled.  His GAF score was 60.  

At a VA examination in February 2005 the veteran stated that 
his symptoms seemed to be more pronounced that since his last 
VA examination in August 2003.  His dreams were more intense 
and he had become more violent during them.  He continued to 
avoid reminders of his Vietnam tour.  He had daily intrusive 
thoughts and continued to be hypervigilant with an increased 
startle response.  He had trouble making friends and 
continued to experience survivor guilt.  His fingernails were 
practically gone by his nervously picking at them.  He had 
not been hospitalized for psychiatric reasons.  He had worked 
as a machinist for several different companies since his 
discharge and when he retired in 2003 because of physical 
disability, he had been working for one company for 17 years.  
He did yard work, gardening, puttered around a small shop 
that he had, and attended church regularly.

Clinical findings were that the veteran was casually dressed 
and his fingernails were essentially gone from both hands.  
He became agitated when discussing his Vietnam tour.  His 
speech was normal and he was alert and oriented.  He 
described his mood as worried and generally upset but did not 
know why.  His affect was anxious.  He did not express any 
suicidal or violent ideation and there was no evidence of 
illogical or delusional thought process.  Judgment to avoid 
common danger was adequate and his insight was fair.  His 
memory for recent and remote events seemed good.  The 
diagnosis was chronic PTSD.  A GAF score of 53 was assigned 
and a score of 55 assigned for the highest during the past 
year.  

The examiner noted that the veteran had been retired for 
physical reasons since 2003.  Overall his condition appeared 
to produce moderate impairment in industrial and slightly 
more pronounced impairment in social relationships as 
indicated by the assigned GAF of 53.  

VA outpatient treatment records from February 2005 to October 
2006 show that the veteran was seen approximately every three 
months for medication follow-up.  He was consistently 
described as well or adequately groomed and dressed, and 
alert and oriented.  He denied having suicidal or homicidal 
ideations.  There were no threats or violence.  At times, he 
reported feeling irritable towards his spouse and others.  He 
talked about wanting to be alone and not interactive with 
others but he had activities that he enjoyed solo.  The 
veteran continued to have bad dreams of Vietnam and also of 
recent events.  Some depression and anxiety remained.  His 
mood was described as normal, fine, euthymic, and dysphoric.  
His affect was described as normal, full range and rich, and 
congruent with euthymic mood.  His sensorium was clear.  In 
February 2006, he had chronic symptoms and obvious 
frustration with VA.

In June 2006 the veteran claimed that his flashbacks of the 
war were getting worse.  At a telemedicine consultation 
approximately a week later in June 2006, the veteran stated 
that his health and retirement were pretty good.  He was not 
as upset with VA as before.  He gardened, fished, and hunted.  
He described his mood as pretty good with good and bad days.  
He still had flashbacks and dreams.  Clinical findings were 
that his affect was normal and he had no audio or visual 
hallucinations or paranoia.  The remainder of the mental 
status examination was within normal limits.  The impression 
was stable mood disturbance and PTSD.  

In October 2006, his mood and affect were normal.  He denied 
audio or visual hallucinations.  His judgment and thinking 
were considered good.  He had normal speech without any 
pressure.  He continued to have nightmares approximately two 
or three times a week.  He denied having any guilt or 
survivor problems but wished he could have helped a friend 
who was killed.  He was retired and tended to his garden and 
yard and routinely hunted and fished to fill his days.  He 
slept approximately five hours a night. 
 
The veteran testified in October 2006 as to the symptoms and 
manifestations of his PTSD and the impact on his activities.  

After considering all the evidence of record, it is the 
opinion of the Board that an evaluation in excess of 50 
percent is not warranted.  There is no indication that the 
veteran neglected his personal appearance or hygiene, or that 
he had suicidal ideation, spatial disorientation, or 
obsessional rituals.  The findings show that the veteran was 
adequately dressed and kept.  He was oriented in three or 
four spheres on examination.  He denied having suicidal 
ideation.  Although he was depressed, the evidence does not 
show that he had near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively.  His judgment was considered 
good.  His speech was normal and there was no evidence of 
illogical or delusional thought process.  Impaired impulse 
control was not shown.  No obsessional rituals were noted.  
Although the evidence suggests that the veteran had 
difficulty in establishing and maintaining effective social 
relationships, the inability to do so was not shown.  The 
evidence shows that he interacted appropriately with staff 
when participating in treatment programs, he attended church 
programs and he had a relationship with his wife and some of 
his children.  The evidence does not show that he had 
difficulty in establishing and maintaining effective work 
relationships.  Prior to his retirement in 2003 due to 
physical impairment, the veteran had been working for 
approximately 17 years for one company.  GAF scores shown at 
outpatient treatment were 53, 55, and 60 which reflect the 
mid-range to high end of the range of moderate.  These 
symptoms do not more closely approximate a 70 percent 
evaluation.  

As to whether a 100 percent schedular disability evaluation 
is warranted under the amended regulations, the examinations 
do not reflect psychiatric manifestation meeting or 
approximating the requirements for a 100 percent schedular 
evaluation.  At the time of the examination and consultations 
the veteran was alert and cooperative with the interview.  
There was no indication of lack of minimal personal hygiene.  
Although at the October 2006 hearing the veteran complained 
of short term memory loss, the clinical findings show that 
his memory seemed good and there is no indication that he had 
memory loss for names of close relatives, own occupation, or 
own name.  He had no persistent delusions, hallucinations, or 
grossly inappropriate behavior.  He consistently denied 
having thoughts of suicide and there is no indication that he 
was felt to be a danger of hurting others.  No gross 
impairment in thought processes or communication was 
indicated.  Thus, his symptoms do not more closely 
approximate a 100 percent schedular evaluation.  

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his PTSD impairment.  There is no contention or 
indication that his PTSD is productive of marked interference 
with employment or necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  38 C.F.R. § 3.321(b)(1).  Thus, the 
Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's PTSD warrants no more than a 50 percent rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of- the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


